COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:      In re Michael Francis Palma

Appellate case number:    01-19-00471-CV

Trial court case number: 2019-02377

Trial court:              281st District Court of Harris County

      It is ordered that relator’s “Motion for Reconsideration for Findings of Fact and
Conclusions of Law” is DENIED.

Judge’s signature: ___/s/ Sarah B. Landau___
                             Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss

Date: __August 8, 2019___